 FARMER BROS
. CO. 342 NLRB No. 55 
592 
Farmer Bros. Co. 
and
 Teamsters Local No. 206, af-
filiated with International Brotherhood of 
Teamsters, AFLŒCIO.  
Case 36ŒCAŒ9253Œ1
 July 28, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, WALSH
, AND 
MEISBURG
 On April 22, 2004, Administrative Law Judge William 
L. Schmidt issued the attach
ed decision.  The Respon-
dent and the Charging Party filed exceptions and sup-
porting briefs, the General Counsel and the Charging 

Party filed answering briefs to the Respondent™s excep-
tions, and the Respondent filed an answering brief to the 
Charging Party™s exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 

to adopt the recommended Order as modified.
1 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Farmer 
Bros. Co., Eugene, Oregon, 
its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
Order as modified. 
1. Substitute the following for paragraph 2(a). 

ﬁProvide the Union with the wage information that it 
requested on February 3 and March 12, 2003.ﬂ 
2. Substitute the following for paragraph 2(b). 

ﬁWithin 14 days after service by the Region, post at its 
Eugene, Oregon facility, copies of the attached notice 
marked ‚Appendix.™
2  Copies of the notice, on forms 
provided by the Regional Director for Region 19, after 
being signed by the Respondent™s authorized representa-

tive, shall be posted by the 
Respondent upon receipt and 
maintained for 60 consecutive days in conspicuous 
                                                          
 1 We shall modify the judge™s recommended Order to delete the 
phrase referencing a 14-day period in the requirement to provide the 

requested information and to correct
 the date by which the Respondent 
may be required to mail a copy of the notice to employees. We shall 
also substitute a new notice to confor
m to the language set forth in the 
Order. We further note that in co
mplying with the Order requiring the 
Respondent to furnish the wage info
rmation requested by the Union on 
February 3, 2003, the Respondent may, consistent with the Union™s 

request, furnish either copies of the W-2 forms or a listing of the in-
come amounts reported for each employee. 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since February 18, 
2003.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to bargain collectively with Team-
sters Local No. 206, affiliated with International Broth-

erhood of Teamsters, AFLŒCIO, by refusing to provide 
the Union with requested information that is relevant and 
necessary for the Union to fulfill its role as the collec-

tive-bargaining representative of unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL provide the Union with the wage information 
that it requested on February 3 and March 12, 2003. 
 FARMER BROS. CO.  Adam D. Morrison, Atty., 
for the General Counsel
. Larry B. Garrett, Atty. 
and Larry A. Walraven, Atty. 
(O™Melveny & Meyers LLP), 
of Los Angeles, California, for 
the Respondent.
 David A. Rosenfeld, Atty. (Weinberg, Roger & Rosenfeld
), of 
Oakland, California, for the Charging Party.
  FARMER BROS
. CO. 593
DECISION STATEMENT OF THE 
CASE WILLIAM L. SCHMIDT, Administrative Law Judge.  Teamsters 
Local No. 206, International Br
otherhood of Teamsters, AFLŒ
CIO (Charging Party or Union) filed the charge in Case 36Œ
CAŒ9253Œ1 on March 27, 2003.  Neve
rtheless, the Acting Re-
gional Director for Region 19 of
 the National Labor Relations 
Board (the Board) issued a complaint and notice of hearing on 
December 24, 2003. The complaint alleges that Farmer Bros. 
Co. (the Respondent) violated Section 8(a)(1) and (5) of the 
National Labor Relations Act (the Act) by failing and refusing 
to furnish the Union with requested information that is neces-
sary and relevant to the Union™s performance of its duties as the 
exclusive bargaining representa
tive. Respondent filed a timely 
answer denying the essential allegations. 
On March 3, 2004, Respondent, 
the Charging Party, and the 
General Counsel filed a joint mo
tion and stipulation of facts 
waiving a hearing before an ad
ministrative la
w judge and sub-
mitting the case directly to an administrative law judge for 
findings of fact, conclusions of
 law, and a proposed Order, 
based on a record consisting of 
the charge, the complaint, and 
notice of hearing, the answer, a
nd a stipulation of facts. On 
March 9, 2004, I granted the parties™ motion and approved the 
stipulation. Thereafter, all parties filed briefs. As permitted in 
my order granting the joint motion, General Counsel and Re-
spondent filed reply briefs. 
On the entire record and my careful consideration of briefs 
filed by the General Counsel, 
Respondent, and the Charging 
Party, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a California corporation with an office and 
place of business in Eugene, Ore
gon, is in the business of roast-
ing, packaging, selling, and 
distributing coffee and various 
other allied food service products. During the last 12 months, in 
conducting its business operations, Respondent purchased and 
caused to be delivered to its 
Eugene, Oregon facility goods and 
materials valued in excess of
 $50,000 directly from sources 
outside the State of Oregon. Respondent admits and I find that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Facts 
Respondent is a multistate roas
ter and purveyor of coffee and 
other wholesale food products. In order to sell and deliver its 
products to its customer base, whic
h consists of restaurants, gas 
stations, convenience stores, ho
spitals, and other food service 
businesses, Respondent employs 
route sales representatives. 
Ken Carson, Respondent™s vice pr
esident of sales, manages all 
of the sales operations. 
The Union is the exclusive bargaining representative of the 
route sales representatives empl
oyed at Respondent™s Eugene, 
Oregon facility. All four of the 
route sales representatives in 
Eugene are union members. Th
e Union and Respondent, and 
over 20 other locals, are parties to a collective-bargaining 
agreement in effect for the period of February 1, 2002, through 
January 31, 2005 (agreement). The agreement is a minimum-
term agreement and contains a union-security clause that re-
quires Respondent to discharge 
unit employees who fail to 
remain in good standing with the Union with respect to union 
dues. The agreement, however, 
does not require Respondent to 
provide dues checkoff.  Article 
1, section 4 of the agreement 
only obligates Respondent to prov
ide for dues checkoff if all of 
the locals subject to the agreement vote to enact dues checkoff. 
Currently, the locals have not done so, nor are the Respondent 
and the Union engaged in bargaini
ng, or preparing to bargain, 
the terms of any future collective-bargaining agreements. 
Under the terms of the agreement, the route sales representa-
tives are paid a weekly base ra
te of pay. In addition, Respon-
dent provides unit employees with ﬁroute incentive compensa-
tion,ﬂ essentially a sales commission; however, these commis-
sions are not included in the terms of the agreement. The Union 
charges dues on a monthly basis 
at an amount equal to two and 
a half times each member™s hourly wage.
1  Since the route sales 
representatives work on commission, the Union computes their 
monthly dues by taking the average annual compensation of the 
unit and converting it into an hourly wage, then multiplying 
that figure by two and a half.  Dues are collected directly from 
members. 
Since 2002, the Union has reque
sted W-2 information annu-
ally from employers who compensate their employees with 
sales commissions, including Re
spondent. On April 3 and May 
24, 2002, the Union requested 2001 W-2 information from 
Respondent, and an employee in Respondent™s payroll depart-
ment inadvertently provided the Union with the information. 
On June 18, 2002, Ken Carson in
formed the Union by letter 
that Respondent would not prov
ide the 2001 W-2 information. 
On February 3, 2003, Stefan Ostrach, the Union™s business 
representative, sent a letter 
to Respondent requesting 2002 W-2 
information in the form of copies
 of the W-2 forms or a list of 
the amounts reported for each 
employee. In response, Carson 
sent a letter to Ostrach on February 18, 2003, refusing to pro-
vide the information. The lett
er stated that Respondent was 
ﬁupholding [its] policy and practice of not releasing Route In-
centive compensation to anyoneﬂ after defending against unfair 
labor practice charges. It further noted that if the Union re-
ceived any information about route incentive compensation in 
the past, ﬁit was in error on our
 part and should not have oc-
curred.ﬂ On March 12, 2003, Ostrach responded by letter stat-
ing that it was the Union™s unde
rstanding that it is presump-
tively entitled to this information and renewed its request. The 
letter asked for a copy of any decision issued by the Board to 
clarify whether the defense Ca
rson mentioned was successful 
or not. Carson replied in a le
tter on March 14, 2003, stating 
                                                          
 1 By a notice dated April 15, 2004, I 
advised the parties of an appar-
ent typographical error in the stipulation of facts statement regarding 
the calculation of dues and invited co
mment in the event my perception 
was incorrect.  No party responded in the time provided.  That notice is 

made a part of the record. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 594 
Respondent had successfully de
fended against unfair labor 
practice charges filed by another local that was party to the 
agreement. The March 14 letter purported to enclose a copy of 
the charge and decision specifically regarding its position on 
W-2 gross earnings, but copies we
re not attached as exhibits 
and are consequently not part of the record in this case. 
B. Analysis and Conclusions 
When a union requests information from an employer that is 
relevant and reasonably necessary to the proper performance of 
its duties as exclusive bargaining representative of the employ-
ees, the employer™s dut
y to bargain in good faith, established by 
Section 8(a)(5) of the Act, requires it to comply with the re-
quest. NLRB v. Acme Industrial Co.,
 385 U.S. 432, 437 (1967); 
NLRB v. Truitt Mfg. Co
., 351 U.S. 149 (1956). The right to this 
information exists not only fo
r the purposes of negotiating a 
collective-bargaining agreement, but also for proper administra-
tion of an existing contract. 
Westinghouse Electric Corp.
, 239 
NLRB 106, 107 (1978). The Board uses a liberal, discovery-
type standard to determine relevance, and information related to 
the terms and conditions of em
ployment of bargaining unit 
employees is presump
tively relevant to the proper performance 
of the union™s bargaining duties. 
New Surfside Nursing Home
, 330 NLRB 1146, 1148 (2000). Such information involves ﬁthe 

core of the employer-employ
ee relationship,ﬂ so no specific 
showing of relevance is required of the union. 
Brooklyn Union 
Gas Co., 296 NLRB 591, 595 (1989). 
Information regarding employee 
wages relates to employees™ 
terms and conditions of employment. 
Jano Graphics, Inc.,
 339 
NLRB 251, 257, 259Œ260 (2003). The Board has held specifi-
cally that W-2 information falls
 within this category. See 
MBC Headwear, Inc.,
 315 NLRB 424, 427 (1994); 
Mann Theatres Corp. of California
, 234 NLRB 842, 843 (1978); 
New Surfside Nursing Home, 330 NLRB at 1148. 
In Mann Theatres
, the Board stated ﬁthe data, . . . whether via W-2 summary or simply 
stated in writing, is squarely within the category of information 
which a labor organization must le
gitimately have to effectively 
administer its contract.ﬂ 234 NLRB at 843. Thus, the informa-
tion sought in this case is pres
umptively releva
nt, and the Un-
ion need not articulate specific reasons for its relevance. 
When information is presumptively relevant, the employer 
has the burden of rebutting the presumption by proving that it is 
either not relevant or that it
 cannot, in good faith, supply the 
information. Coca Cola Bottling Co.,
 311 NLRB 424, 425 
(1993). Respondent attempts to re
but the presumption of rele-
vancy in this case not by prov
ing that the W-2 information is 
irrelevant or that it cannot in good faith provide it, but by as-
serting that the Union requested the information in bad faith. 
An employer is not ob
ligated to comply with a request for wage 
information when the informatio
n is ﬁnot sought in good faith 
by the union as an aid to the performance of its statutory duties 
but is sought for a bad-faith purpose.ﬂ 
Industrial Welding Co., 175 NLRB 477, 480 (1969). 
Respondent argues in its brief that when a union seeks wage 
information for the sole purpose 
of verifying dues obligations, 
the request is made in bad faith. To support its contention, Re-
spondent essentially 
relies on two cases, 
BRF Broadcasting 
Corp., 181 NLRB 560 (1970); and 
Utica Observer-Dispatch v. 
NLRB, 229 F.2d 575 (2d Cir. 1956). Neither case, however, 
held that the Union™s request 
was made in bad faith. Although 
Respondent asserts that the law is 
plain as to this matter, it has 
failed to cite to any 
case that actually holds that a union cannot 
request information to verify the dues obligations of its mem-
bers. In fact, in 
Utica Observer-Dispatch,
 the Second Circuit 
Court of Appeals upheld the Bo
ard decision that overruled the 
Trial Examiner who dismissed the charge because the Union 
wanted it to aid in dues collection rather than for bargaining 
purposes, because there was substantial evidence that the Union 
made the request in good faith. 229 F.2d at 577. 
Further, the Union has made a showing that the wage infor-
mation is necessary for contract administration, because it must 
have it to police the union-securi
ty clause in the agreement. 
Respondent has a duty to supply information that is necessary 
to administer and police an 
existing collective-bargaining 
agreement. 
Westinghouse Electric Corp.,
 239 NLRB at 107. If 
the requested information relates to an existing contract provi-
sion, it thus is information that is ﬁdemonstrably necessary to 
the unionﬂ if it is to perform its duty to enforce the agreement. 
A-Plus Roofing, Inc.,
 295 NLRB 967, 970 (1989), enfd. 39 F.3d 1410 (9th Cir. 1994). The W-2 information is necessary to en-
able the Union to enforce the union-security provision in the 
contract. In Mann Theatres
, the Board affirmed the decision of 
the judge who held that the employer™s failure to provide W-2 
information was an unfair la
bor practice. 234 NLRB at 842. 
One of the reasons the Union needed the information was to 
verify compliance with a typical union-security clause. The 
judge stated that the clause ﬁs
erves to stabilize the Union™s 
representational role.ﬂ Financia
l flow based on that provision 
cannot be intelligently known until the employees™ gross earn-
ings are revealed.ﬂ 234 NLRB at 843. 
In addition, pursuant to 
Philadelphia Sheraton Corp.,
 136 
NLRB 888, 896 (1962), enfd. 320 F.2d 254 (3d Cir. 1963), the 
Union has a fiduciary duty to notify employees of their dues 
obligations.  Before a union can 
ask an employer to discharge 
an employee for failure to pay 
dues, it must first inform the 
employee of ﬁthe amount of dues owed, the method used to 
calculate that amount, and the date
 by which the dues are to be 
paid.ﬂ Id. To charge a union with that duty but prevent it from 
acquiring the wage information it 
needs to calculate dues would 
place contradictory obl
igations on it. The Union does not allege 
that any of its members are in arrears or that it is seeking to 
discharge any employees. Howeve
r, that does not change the 
analysis because, without kno
wing the wage information of 
employees paid on commission, it cannot properly verify what 
the employees owe in the first place. The fact that the informa-
tion may be available directly
 from the employees does not 
relieve Respondent of the duty to provide it to the union. 
BFR 
Broadcasting Corp.,
 181 NLRB at 562. 
Respondent also contends that
 the Union should not be al-
lowed to enforce the union-secu
rity clause because individual 
dues obligations are assessed di
fferently depending on whether 
the employee works on commission or not. Since noncommis-
sioned employees pay monthly 
dues equaling two and half 
times their hourly rate of pay without regard to compensation 
paid to any other employees while commissioned-employees 
pay dues based on the unit™s total annual compensation, Re-
 FARMER BROS
. CO. 595
spondent argues the dues are not ﬁuniformly requiredﬂ as a 
condition of membership and thus violates Section 8(b)(2) of 
the Act. I do not agree. 
The Board has held that differences in rates for dues and fees 
are lawful so long as they are based on a ﬁreasonable general 
classification; that is, one that is not discriminatory.ﬂ 
Aluminum 
Workers Trade Council,
 185 NLRB 69, 70 (1963). Respon-
dent™s reliance on 
Actors  Equity Assn. (Clark),
 247 NLRB 
1193 (1980), enfd, 644 F.2d 939 (2d Cir. 1981), is misplaced. 
There, the Second Circuit foun
d the dues lacked uniformity 
because they were based on a discriminatory alienage classifi-
cation. Under Graham v. Richardson
, 403 U.S. 365, 372 
(1971), state alienage classifica
tions are ﬁinherently suspectﬂ 
and are subject to close judicial
 scrutiny. No unlawful categori-
zation is involved here, as classifying members according to 
whether they earn commissions
 is reasonable and nondiscrimi-
natory. All commissioned employ
ees must pay monthly dues 
based on a percentage of the unit™
s total annual compensation. I 
find that sufficient to satisfy the Act™s uniformity requirement. 
Finally, I reject Respondent™s 
assertion that the Union™s dues 
calculation system ﬁrequires Farmer Bros. to effectively check-
off dues in order to implement.
ﬂ It obviously does nothing of 
the kind. Respondent™s charge that an order requiring it to fur-
nish wage information which could be used by the bargaining 
agent for dues calculation and 
numerous other relevant pur-
poses effectively vitiate the bargain struck at the negotiating 
table lacks logical substance. Ac
cordingly, I find that Respon-
dent failed to carry its burden of
 rebutting the presumption that 
the information sought by the Union is relevant and that it vio-
lated the Act, as alleged. 
REMEDY Having found that the Respondent engaged in unfair labor 
practices within the meaning of 
Section 8(a)(5) and (1) of the 
Act, I will order that it cease 
and desist its unlawful conduct 
and take certain affirmative action as will effectuate the Act. 
On these findings of fact and on the entire record in this case, 
I make the following 
CONCLUSIONS OF 
LAW 1. Respondent is, and has been at
 all material times, an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union is, and has been at all material times, a labor 
organization within the meaning of Section 2(5) of the Act. 
3. Respondent engaged in an unfa
ir labor practice within the 
meaning of Section 8(a)(5) and (1) of the Act by refusing to 
furnish to the Union, pursuant to
 its request, copies of unit em-
ployees W-2 forms or a list of income amounts reported by 

each employee, 
On these findings of fact and conclusion of law, and on the 
entire record in this case, I issue the following
2 ORDER The Respondent, Farmer Brothe
rs Company, Eugene, Ore-
gon, its officers, agents, su
ccessors, and assigns, shall 
1. Cease and desist from 
(a) Failing to bargain collectively with Teamsters Local No. 
206, International Brotherhood of Teamsters, AFLŒCIO, by 
refusing to provide the Union with requested information that is 
relevant and necessary for the Union to fulfill its role as the 
collective-bargaining representa
tive of unit employees. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in exercise of their Section 7 rights to 
organize and bargain collectively or to refrain from such activi-
ties. 2. Take the following affirmative action designed to effectu-
ate the policies of the Act. 
(a) Within 14 days from the date
 of this order, provide the 
Union with the wage information that it requested on February 
3 and March 12, 2003. 
(b) Within 14 days after service by the Region, post at its 
Eugene, Oregon facility, copies of the attached notice marked 
ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the 
Regional Director for Region 19, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent upon receipt and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed
 the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
after March 27, 2003. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 